

114 S3656 IS: Global Health Security Act of 2020
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3656IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Murphy (for himself and Mr. Romney) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize a comprehensive, strategic approach for United States foreign assistance to developing countries to strengthen global health security, and for other purposes.1.Short titleThis Act may be cited as the Global Health Security Act of 2020. 2.FindingsCongress finds the following:(1)In December 2009, President Obama released the National Strategy for Countering Biological Threats, which listed, as 1 of 7 objectives, Promote global health security: Increase the availability of and access to knowledge and products of the life sciences that can help reduce the impact from outbreaks of infectious disease whether of natural, accidental, or deliberate origin..(2)In February 2014, the United States and nearly 30 other nations launched the Global Health Security Agenda (referred to in this section as GHSA) to address several high-priority, global infectious disease threats. The GHSA is a multi-faceted, multi-country initiative intended to accelerate partner countries’ measurable capabilities to achieve specific targets to prevent, detect, and respond to infectious disease threats, whether naturally occurring, deliberate, or accidental.(3)In 2015, the United Nations adopted the Sustainable Development Goals, which specifically reference the importance of global health security as part of Goal 3, ensure healthy lives and promote well-being for all at all ages, by strengthen[ing] the capacity of all countries, in particular developing countries, for early warning, risk reduction and management of national and global health risks.(4)On November 4, 2016, President Obama signed Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats).(5)In October 2017, at the GHSA Ministerial Meeting in Uganda, the United States and more than 40 GHSA member countries supported the Kampala Declaration to extend the GHSA for an additional 5 years to 2024.(6)In December 2017, President Trump released the National Security Strategy, which includes the priority action: DETECT AND CONTAIN BIOTHREATS AT THEIR SOURCE: We will work with other countries to detect and mitigate outbreaks early to prevent the spread of disease. We will encourage other countries to invest in basic health care systems and to strengthen global health security across the intersection of human and animal health to prevent infectious disease outbreaks..(7)In September 2018, President Trump released the National Biodefense Strategy, which includes the following objectives:(A)Strengthen global health security capacities to prevent local bioincidents from becoming epidemics..(B)Strengthen international preparedness to support international response and recovery capabilities..3.Statement of policyIt is the policy of the United States—(1)promote global health security as a core national security interest;(2)advance the aims of the Global Health Security Agenda;(3)collaborate with other countries to detect and mitigate outbreaks early to prevent the spread of disease;(4)encourage other countries to invest in basic resilient and sustainable health care systems; and(5)strengthen global health security across the intersection of human and animal health—(A)to prevent infectious disease outbreaks; and (B)to combat the growing threat of antimicrobial resistance.4.Global Health Security Agenda Interagency Review Council(a)EstablishmentThe President shall establish a Global Health Security Agenda Interagency Review Council (referred to in this section as the Council) to perform the general responsibilities described in subsection (c) and the specific roles and responsibilities described in subsection (e).(b)MeetingsThe Council shall meet not less frequently than 4 times per year to advance its mission and fulfill its responsibilities.(c)General responsibilitiesThe Council shall be responsible for the following activities:(1)Provide policy-level recommendations to participating agencies on Global Health Security Agenda (referred to in this section as GHSA) goals, objectives, and implementation.(2)Facilitate interagency, multi-sectoral engagement to carry out GHSA implementation.(3)Provide a forum for raising and working to resolve interagency disagreements concerning the GHSA.(4)Review the progress toward and work to resolve challenges in achieving United States commitments under the GHSA, including commitments to assist other countries in achieving the GHSA targets.(5)In carrying out the responsibilities under this subsection, the Council shall consider, among other issues—(A)the status of United States financial commitments to the GHSA in the context of commitments by other donors, and the contributions of partner countries to achieve the GHSA targets;(B)the progress toward the milestones outlined in the GHSA national plans for those countries where the United States Government has committed to assist in implementing the GHSA and in annual work-plans outlining agency priorities for implementing the GHSA; and(C)the external evaluations of United States and partner country capabilities to address infectious disease threats, including—(i)the ability to achieve the targets outlined within the World Health Organization’s Joint External Evaluation tool; and(ii)gaps identified by such external evaluations.(d)ParticipationThe Council shall consist of representatives, serving at the Assistant Secretary level or higher, from the following agencies:(1)The Department of State.(2)The Department of Defense.(3)The Department of Justice.(4)The Department of Agriculture.(5)The Department of Health and Human Services.(6)The Department of Labor.(7)The Department of Homeland Security.(8)The Office of Management and Budget.(9)The United States Agency for International Development.(10)The Environmental Protection Agency.(11)The Centers for Disease Control and Prevention.(12)The Office of Science and Technology Policy.(13)The National Institutes of Health.(14)The National Institute of Allergy and Infectious Diseases.(15)Such other agencies as the Council determines to be appropriate.(e)Specific roles and responsibilities(1)In generalThe heads of agencies referred to in subsection (d) shall—(A)make the GHSA and its implementation a high priority within their respective agencies and include GHSA-related activities within their respective agencies’ strategic planning and budget processes;(B)designate a senior-level official to be responsible for the implementation of this Act;(C)designate an appropriate representative at the Assistant Secretary level or higher to participate on the Council;(D)keep the Council apprised of GHSA-related activities undertaken within their respective agencies;(E)maintain responsibility for agency-related programmatic functions in coordination with host governments, country teams, and GHSA in-country teams, and in conjunction with other relevant agencies;(F)coordinate with other agencies that are identified in this section to satisfy programmatic goals, and further facilitate coordination of country teams, implementers, and donors in host countries; and(G)coordinate across GHSA national plans and with GHSA partners to which the United States is providing assistance.(2)Additional roles and responsibilitiesIn addition to the roles and responsibilities described in paragraph (1), the heads of the departments and agencies described in subsection (d) shall carry out their respective roles and responsibilities described in subsections (b) through (i) of section 3 of Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats), as in effect on the day before the date of the enactment of this Act.5.United States Coordinator for Global Health Security(a)In generalThe President shall appoint an individual to the position of United States Coordinator for Global Health Security (referred to in this section as the Coordinator).(b)ResponsibilitiesThe Coordinator shall be responsible for coordinating the interagency process for responding to global health security emergencies, in coordination with the President’s Special Coordinator for International Disaster Assistance, as appropriate.(c)Congressional briefingNot less frequently than twice each year, the Coordinator shall provide a briefing to the appropriate congressional committees that describes how the Coordinator has been carrying out his or her responsibilities and activities under this section.6.Sense of CongressIt is the sense of the Congress, given the complex and multisectoral nature of global health threats to the United States, that the President—(1)should consider appointing an individual with significant background and expertise in public health or emergency response management to the position of United States Coordinator for Global Health Security, in accordance with section 5(a), who is an employee of the National Security Council at the level of Deputy Assistant to the President or higher; and(2)in providing assistance to implement the strategy required under section 7(a), should—(A)coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies to implement the strategy; (B)seek to fully utilize the unique capabilities of each relevant Federal department and agency while collaborating with and leveraging the contributions of other key stakeholders; and (C)utilize open and streamlined solicitations to allow for the participation of a wide range of implementing partners through the most appropriate procurement mechanisms, which may include grants, contracts, cooperative agreements, and other instruments to the extent necessary and appropriate.7.Strategy and reports(a)StrategyThe United States Coordinator for Global Health Security appointed pursuant to section 5(a) shall coordinate the development and implementation of a strategy to implement the policy described in section 3. This strategy shall—(1)set specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans that reflect international best practices relating to transparency, accountability, and global health security;(2)support and be aligned with country-owned global health security policy and investment plans developed with input from key stakeholders, as appropriate;(3)facilitate communication and collaboration, as appropriate, among local stakeholders in support of a multi-sectoral approach to global health security;(4)support the long-term success of programs by building the capacity of local organizations and institutions in target countries and communities;(5)develop community resilience to infectious disease threats and emergencies;(6)leverage resources and expertise through partnerships with the private sector, health organizations, civil society, nongovernmental organizations, and health research and academic institutions; and(7)support collaboration, as appropriate, between United States universities, and public and private institutions in target countries and communities to promote health security and innovation.(b)CoordinationThe President, acting through the United States Coordinator for Global Health Security, shall coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies in the implementation of the strategy required under subsection (a) by—(1)establishing monitoring and evaluation systems, coherence, and coordination across relevant Federal departments and agencies; and(2)establishing platforms for regular consultation and collaboration with key stakeholders and the appropriate congressional committees.(c)Strategy submission(1)In generalNot later than 180 days after the date of the enactment of this Act, the President, in consultation with the head of each relevant Federal department and agency, shall submit to the appropriate congressional committees the strategy required under subsection (a), which shall include a detailed description of how the United States intends to advance the policy set forth in section 3 and the agency-specific plans described in paragraph (2).(2)Agency-specific plansThe strategy required under subsection (a) shall include specific implementation plans from each relevant Federal department and agency that describe—(A)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy; and(B)the efforts of the department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability.(d)Annual report(1)In generalNot later than 1 year after the date on which the strategy required under subsection (a) is submitted to the appropriate congressional committees under subsection (c), and not later than October 1 of each year thereafter, the President shall submit a report to the appropriate congressional committees that describes the status of the implementation of the strategy.(2)ContentsThe report required under paragraph (1) shall—(A)identify any substantial changes made in the strategy during the preceding calendar year;(B)describe the progress made in implementing the strategy;(C)identify the indicators used to establish benchmarks and measure results over time, as well as the mechanisms for reporting such results in an open and transparent manner;(D)contain a transparent, open, and detailed accounting of expenditures by relevant Federal departments and agencies to implement the strategy, including, to the extent practicable, for each Federal department and agency, the statutory source of expenditures, amounts expended, partners, targeted populations, and types of activities supported;(E)describe how the strategy leverages other United States global health and development assistance programs;(F)assess efforts to coordinate United States global health security programs, activities, and initiatives with key stakeholders; (G)incorporate a plan for regularly reviewing and updating strategies, partnerships, and programs and sharing lessons learned with a wide range of stakeholders, including key stakeholders, in an open, transparent manner; and(H)describe the progress achieved and any challenges concerning the United States Government’s ability to advance the Global Health Security Agenda across priority countries, including—(i)data disaggregated by priority country using indicators that are consistent on a year-to-year basis; and (ii)recommendations to resolve, mitigate, or otherwise address the challenges identified under this subparagraph.(e)FormThe strategy required under subsection (a) and the report required under subsection (d) shall be submitted in unclassified form but may contain a classified annex.8.Compliance with the Foreign Aid Transparency and Accountability Act of 2016Section 2(3) of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191; 22 U.S.C. 2394c note) is amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(F)the Global Health Security Act of 2020..9.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Appropriations of the House of Representatives.(2)Global health securityThe term global health security means activities supporting epidemic and pandemic preparedness and capabilities at the country and global levels in order to minimize vulnerability to acute public health events that can endanger the health of populations across geographical regions and international boundaries.10.SunsetThis Act (except for section 5) and the amendments made by this Act shall cease to be effective on December 31, 2024.